Title: From Thomas Jefferson to Francis Tornquist, 5 December 1825
From: Jefferson, Thomas
To: Tornquist, Francis


Sir
Monticello
Dec. 5. 25.
I thank you for the printed Catalogues of your philosophical apparatus. I believe however that the course we adopted was best for us. as for a sum of 6300.D. we shall get exactly every thing we think material without paying for any thing we think not so. I do not know whether we might not have taken some particular articles of yours, (which you say might be done) were the price affixed to each, as is done always in the British catalogues. Accept the assurance of my respect.Th: Jefferson